SENTENCIA
El caso de autos trata sobre la corrección de determina-dos asientos en el Registro de la Propiedad.
El Tribunal de Primera Instancia, Sala Superior de San Juan, y el Tribunal de Apelaciones, Región Judicial de San Juan, resolvieron a favor de los demandantes, reconocién-doles su derecho a la inscripción registral solicitada por éstos.
Por ser correctos dichos dictámenes, se confirman.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal. El Juez Asociado Señor Fuster Berlingeri emitió una opinión de conformidad. El Juez Presidente Señor Hernández Denton y la Jueza Asociada Señora Fiol Matta se inhibieron.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo